DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
In Claim 1, Lines 4-6, “a reinforced thermosetting resin (RTR), a coupler” should read “a reinforced thermosetting resin (RTR), and a coupler”.
In Claim 1, Lines 12-13, “the interior of the coupler, wherein, upon application of electricity” should read “the interior of the coupler, and wherein, upon application of electricity”.
Claim 7, Line 9, “exterior of the second” should read “exterior of the second pipe”.
The list of informalities cited is not necessarily exhaustive.  Applicant should review the specification and correct any other potential errors.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nyffeler et al (US Pat. 4530521) in view of Phoenix Rheinrohr (GB775223).
Regarding Claim 1, Nyffeler teaches a system for coupling pipes (Abstract) comprising:
a first pipe (Fig. 1- pipe piece 1);
a second pipe (Fig. 1- pipe piece 2);
wherein the first pipe and the second pipe are made from a thermoplastic material (Col. 3, Lines 15-16), and

wherein a thermoplastic material is disposed between an exterior of the first pipe and an interior of the coupler (Fig. 2- inner part 15 of socket 3; Col. 3, Lines 15-16- socket 3 (and inner part 15) are made of thermoplastic material),
wherein a thermoplastic material is disposed between an exterior of the second pipe and an interior of the coupler (Fig. 2- inner part 15 of socket 3; Col. 3, Lines 15-16- socket 3 (and inner part 15) are made of thermoplastic material), and
wherein, upon application of electricity to the electrodes, the resistive elements are heated sufficiently to melt the thermoplastic material such that, when the heat is removed, the hardened thermoplastic material seals the first pipe and the second pipe to the coupler (Col. 3, Lines 14-26- describing the electrofusion process).

Nyffeler does not appear to explicitly teach the first and second pipes are made from a reinforced thermosetting resin and have a tapered, spigot end or the coupler having two tapered socket ends adapted to internally receive the respective tapered, spigot ends of the first pipe and the second pipe.
Phoenix Rheinrohr teaches an alternative system for joining pipes (Pg. 1, Lines 13-20) wherein the pipes are made of a thermosetting resin in order to be more suitable for conveying corrosive material and for incorporating reinforcements (Page 1, Lines 31-42) and the pipe ends are tapered and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nyffeler to include pipes made of thermosetting resin and tapered pipe ends with a coupler tapered to receive the pipe ends as taught by Phoenix Rheinrohr with reasonable expectation of success to be more suitable for conveying corrosive material and for incorporating reinforcements (Page 1, Lines 31-42) and to produce a good V-seam weld with a relatively small collar height in relation to the pipes (Pg. 2, Lines 25-30), respectively.

Regarding Claim 2, Nyffeler further teaches the coupler is made of the reinforced thermoplastic material (Col. 3, Lines 15-16).

Regarding Claim 3-4, Nyffeler further teaches the pipe pieces and socket are made of thermoplastic material (Col. 3, Lines 15-16), thus meeting the instant limitations of at least one of the first pipe, the second pipe, and the coupler is coated with a thermoplastic tie layer and all of the first pipe, the second pipe, and the coupler are coated with a thermoplastic tie layer.  Phoenix Rheinrohr also teaches providing the pipe ends with weldable (thermoplastic) plastic (Page 1, Lines 60-65) and the collar consisting of weldable (thermoplastic) plastic (Page 2, Lines 1-3).

Regarding Claim 5, Nyfeller further teaches the resistive element is a metallic coil (Col. 2, Lines 18-19).



Regarding Claim 7, Nyffeler teaches a method of coupling (Abstract) a first pipe (Fig. 1- pipe piece 1) and a second pipe (Fig. 1- pipe piece 2) with a coupler (Fig. 1- socket 3), 
wherein the first pipe and the second pipe are made from a reinforced thermosetting resin (RTR) (Col. 3, Lines 15-16),
wherein the coupler (Fig. 1- socket 3) has two socket ends adapted to internally receive the respective ends of the first pipe and the second pipe (Fig. 1- see pipe pieces 1, 2 fit internally received by socket 3), the coupler comprising a resistive element implanted therein (Fig. 1- resistance heating wire 6) and connected to electrodes extending to an exterior of the coupler (Fig. 1- resistance heating wire 6 connected to contacts 8), the method comprising:
disposing a thermoplastic material between an exterior of the first pipe and an interior of the coupler (Fig. 2- inner part 15 of socket 3; Col. 3, Lines 15-16- socket 3 (and inner part 15) are made of thermoplastic material);
disposing a thermoplastic material between an exterior of the second pipe and an interior of the coupler (Fig. 2- inner part 15 of socket 3; Col. 3, Lines 15-16- socket 3 (and inner part 15) are made of thermoplastic material); and
applying of electricity to the electrodes such that the resistive elements heat sufficiently to melt the thermoplastic material such that, when the heat is removed, the hardened thermoplastic material seals the first pipe and the second pipe to the coupler (Col. 3, Lines 14-26- describing the electrofusion process).


Phoenix Rheinrohr teaches an alternative method for joining pipes (Pg. 1, Lines 13-20) wherein the pipes are made of a thermosetting resin in order to be more suitable for conveying corrosive material and for incorporating reinforcements (Page 1, Lines 31-42) and the pipe ends are tapered and the coupler is tapered to receive the pipe ends (Fig. 2- pipes 6 inserted into collar 5) in order to produce a good V-seam weld with a relatively small collar height in relation to the pipes (Pg. 2, Lines 25-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nyffeler to include pipes made of thermosetting resin and tapered pipe ends with a coupler tapered to receive the pipe ends as taught by Phoenix Rheinrohr with reasonable expectation of success to be more suitable for conveying corrosive material and for incorporating reinforcements (Page 1, Lines 31-42) and to produce a good V-seam weld with a relatively small collar height in relation to the pipes (Pg. 2, Lines 25-30), respectively.

Regarding Claim 8, Nyffeler further teaches the coupler is made of the thermoplastic material (Col. 3, Lines 15-16).

Regarding Claim 9-10, Nffeler further teaches the pipe pieces and socket are made of thermoplastic material (Col. 3, Lines 15-16), thus meeting the instant limitations of coating at least one of the first pipe, the second pipe, and the coupler with a thermoplastic tie layer and coating all of the first pipe, the second pipe, and the coupler with a thermoplastic tie layer.  Phoenix Rheinrohr also .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nyffeler et al (US Pat. 4530521) in view of Phoenix Rheinrohr (GB775233) and Schmidt et al (PGPub 2013/0036604).
Regarding Claim 11, Nyffeler further teaches the resistive element of the coupler is a metallic coil (Col. 2, Lines 18-19) and at least a portion of the metallic coil is exposed to the interior of the coupler (Fig. 2; Col. 3, Lines 44-50- resistance heating wire is disposed on the inner part 15).

Nyffeler and Phoenix Rheinrohr do not appear to explicitly teach the method further comprising connecting the electrodes of the coupler to ground so as to discharge static electricity built up on the first pipe or the second pipe.

Schmidt teaches an alternative system of joined pipes (Abstract) wherein a grounding structure is included on the coupler (Fig. 4- showing ground lug assembly) in order to dissipate static build-up from a joint area in the system in a composite structural component system [0007].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nyffeler and Phoenix Rheinrohr to include a grounding structure on the couple as taught by Schmidt with reasonable expectation of success to dissipate static build-up from a joint area in the system in a composite structural component system [0007] thus meeting the instant limitation of connecting the electrodes of the coupler to ground so as to discharge static electricity built up on the first pipe or the second pipe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        3/7/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712